Citation Nr: 0214948	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  99-02 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to additional Dependency and Indemnity 
Compensation (DIC) for a dependent.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The appellant and J.



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to September 
1970.  He died in June 1998.  The appellant is the veteran's 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 decision from a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for the cause of the veteran's death.  The 
RO noted in the cover letter to the rating decision that VA 
was paying appellant as a surviving spouse with no 
dependents.  A notice of disagreement was received in 
September 1998; a statement of the case was issued in October 
1998; and a substantive appeal was received in November 1998.  
The appellant and J. testified at a hearing before an RO 
hearing officer in February 1999.

This claim was previously before the Board and was remanded 
to the RO in July 2001.  The Board directed the RO to 
ascertain the appellant's current address and to schedule the 
appellant for a hearing before a Member of the Board at the 
RO.  The hearing was scheduled in October 2001.  Although the 
notice of hearing was not returned by the U.S. Postal 
Service, the appellant did not appear for the scheduled 
hearing.  If an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) 
(2001).  Therefore, the Board may proceed with consideration 
of the appellant's claim without further efforts to schedule 
a hearing.  

The Board also notes that the veteran has requested equitable 
relief under the provisions of 38 U.S.C.A. § 503 (West 1991).  
A grant of equitable relief is solely within the discretion 
of the Secretary of Veterans Affairs.  It is not within the 
Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 
303 (1992).  The request will be referred to the Chairman of 
the Board for consideration under 38 C.F.R. § 2.7 after this 
decision of the Board has been issued.


FINDINGS OF FACT

1. The veteran died in June 1998 due to service-connected 
metastatic prostate cancer.

2. The veteran was declared the legal guardian of J. by the 
State of Oregon in June 1995.  

3. J. is not the legitimate son of the veteran, was not 
legally adopted by the veteran, is not the stepson of the 
veteran, nor is he the recognized illegitimate son of the 
veteran.  


CONCLUSION OF LAW

The criteria for entitlement to additional DIC benefits for a 
dependent have not been met.  38 U.S.C.A. §§ 101(4), 1311(b) 
5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.5(e)(3), 3.57 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In a September 1995 letter from the State of Oregon 
Department of Human Resources, a social service 
representative verified that in a court hearing on June 29, 
1995, the veteran was granted guardianship of J.  The letter 
informed the veteran that J.'s schooling, medical needs, and 
emotional needs were now entirely the veteran's 
responsibility.  The record also contains J.'s birth 
certificate, dated in August 1981, showing he was the natural 
child of C.S.C. and G.T.C.  

In an April 1996 letter to the veteran, the RO informed the 
veteran that a decision had been made in his compensation 
claim.  The letter indicated that he was entitled to a 
monthly compensation amount (detailed in the letter) starting 
September 1, 1995 due to the addition of two children, 
including J.  

The veteran died in June 1998.  The death certificate listed 
the immediate cause of death as metastatic prostate cancer, 
for which the veteran was service-connected at a 100 percent 
rate.  The appellant filed a claim for DIC benefits in June 
1998, listing J. as a child of the veteran.  By rating 
decision in September 1998, the RO found appellant entitled 
to DIC benefits as the veteran had died from a service-
connected disability.  The appellant was informed that she 
was being paid as a "surviving spouse with no dependents."  

In her notice of disagreement, received in September 1998, 
the appellant noted that J. was a minor and was previously 
established as an eligible child of the veteran, beginning 
September 1, 1995.  The appellant stated that J. was in her 
sole care and custody.  The appellant reported that the 
veteran had been assured by a VA service representative in 
August 1996 that J. would be eligible for benefits if the 
veteran died of a service-connected disability.  

At a hearing before an RO hearing officer in February 1999, 
the appellant testified that J. came from a difficult 
background and had been moved through different families, but 
the veteran worked with him from the age of 12.  Transcript 
pp. 2, 4.  J. was currently preparing for college and had a 
successful high school athletic career.  Transcript p. 2.  
The appellant stated that shortly before the veteran's death, 
the veteran requested that appellant be added to the Court 
order as J.'s guardian.  Transcript pp. 2-3.  J. testified 
that the veteran was "basically my father because he did 
what a real father should do."  Transcript p. 5.  

II. Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes contentions from the appellant 
and J. and the relevant court documents establishing that the 
veteran was the guardian of J.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist her with the claim. 

Furthermore, the appellant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for establishing an individual as a "child" of the veteran 
for VA benefit purposes.  The discussions in the rating 
decision and statement of the case have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Under applicable criteria, if a surviving spouse has one or 
more children of a deceased veteran below the age of 
eighteen, additional DIC is paid monthly to the surviving 
spouse for each such child.  38 U.S.C.A. § 1311(b); 38 C.F.R. 
§ 3.5(e)(3).  

A child of a veteran means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; and (i) who is 
under the age of 18 years; or (ii) who, before reaching the 
age of 18 years, became permanently incapable of self-
support; or (iii) who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  

A person shall be deemed, as of the date of death of the 
veteran, to be the legally adopted child of such veteran if 
such person was at the time of the veteran's death (1) living 
in the veteran's household at the time of his death; (2) was 
adopted by the veteran's spouse under a decree issued within 
two years after the veteran's death; and (3) was not 
receiving from an individual other than the veteran or the 
veteran's spouse, or from a welfare organization which 
furnishes services or assistance for children, recurrent 
contributions of sufficient size to constitute the major 
portion of the child's support.  38 U.S.C.A. § 101(4)(A); 38 
C.F.R. § 3.57(c).

In the instant case, J. is not a legitimate child of the 
veteran.  His birth certificate shows him to be the 
legitimate child of two other individuals.  J. was not 
legally adopted by the veteran prior to the veteran's death.  
The veteran did not contend such during his lifetime, and the 
appellant and J. do not now contend that the veteran legally 
adopted J. prior to his death.  The evidence does not show 
that the appellant legally adopted J. within the applicable 
time after the veteran's death.  J. is not a stepchild of the 
veteran.  In fact, J. and the appellant admit that the 
veteran was the legal guardian of J., appointed by a state 
court.  Therefore, under the laws governing award of 
benefits, J. cannot be considered a child of the veteran for 
purposes of an increase in DIC benefits.  

The Board recognizes the earlier error in awarding an 
increase in disability benefits to the veteran during his 
lifetime based on consideration of J. as a child of the 
veteran.  Although the Board is sympathetic to the 
appellant's claim and the particular circumstances therein, 
action by the Board is bound by the applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c).  Under VA law 
and regulation, J. may not be considered the veteran's child.  

The Board notes that the RO sought a legal opinion in this 
matter from VA's Regional Counsel, who similarly found that 
J. was not the veteran's child for purposes of DIC benefits.  
The May 1999 Memorandum from VA Regional Counsel indicated 
that a foster child is not eligible for DIC benefits.  It 
also determined that, if J. was not the legally adopted child 
of the veteran, he is not a "child" for VA benefits, noting 
that VA has no evidence of an adoption decree, and J.'s birth 
certificate lists birth parents, who are not the veteran.  In 
addition, discussing applicable state law, Regional Counsel 
concluded that the relationship between the guardian and 
protected minor is not in the nature of adoption.  See OR. 
REV. STAT. § 125.315(1)(e).  Finally, Regional Counsel 
determined that the mistake of agency employees in awarding 
benefits during the veteran's life did not obligate VA to 
award benefits for an ineligible person, finding that an 
award of benefits may not be predicated upon the erroneous 
eligibility advice given by a federal employee.  See OPM v. 
Richmond, 496 U.S. 414, 416 (1990), rehearing denied 497 U.S. 
1046 (1990).   The Board is in accord with all of Regional 
Counsel's reasoning.

 


ORDER

Entitlement to additional DIC benefits for a dependent is 
denied.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

